Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/29/2022.
	Applicant traverses on the restriction requirement on the ground that Imura (in fig. 6) does not teach or suggest Feature A as recited in amended Claim 1 and in amended Claim 11. 
Examiner disagrees. The original claims did not this special technical feature which has been added by claim amendments. Thus, Imura discloses the common special technical feature in both device and method claims. Based on the claim amendments, Imura also discloses wherein a top surface of the light shielding portion 4 is higher than a top surface of a light emitting layer 20 of the light emitting device in fig. 10. Hence, Examiner maintains the restriction requirement and the restriction requirement has been made FINAL.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 20110234087 A1; hereinafter “Takahashi”).

In re Claim 1, Takahashi discloses an array substrate (fig. 3A) comprising:
a substrate 400 (¶ 0053);
a thin film transistor 412 (¶ 0053-0055) located on the substrate 400;
a light emitting device (407, 409, 410) (¶ 0054-0056; hereinafter “LED”) located on the substrate 400 and spaced apart from the thin film transistor 412 in a direction parallel to a surface (e.g., upper surface) of the substrate; and
a light shielding portion (401, 406, 432) (¶ 0053-0055) located between the thin film transistor 412 and the light emitting device LED for shielding a light from the light emitting device,
wherein a top surface of the light shielding portion (401, 406, 432) is higher than a top surface of a light emitting layer 409 of the light emitting device.

In re Claim 2, Takahashi discloses the array substrate according to claim 1, wherein the light shielding portion (401, 406, 432) surrounds the light emitting layer 409 of the light emitting device.

In re Claim 3, Takahashi discloses the array substrate according to claim 1, wherein the light shielding portion (401, 406, 432) is an electrical connection structure located between one of a source region and a drain region 411 of the thin film transistor and a first electrode 407 of the light emitting device (fig. 3A; ¶ 0053-0056).

In re Claim 4, Takahashi discloses the array substrate according to claim 3 (fig. 3A), wherein the light emitting device comprises the first electrode 407, the light emitting layer 409, and a second electrode 410 which are sequentially disposed in a direction perpendicular to the surface of the substrate 400,
wherein the thin film transistor 412 comprises an active layer 412 located on the substrate 400, a first insulating layer (431, 402) (¶ 0054, 0064; hereinafter “Ins1”) located on the active layer 412, and a gate 413 (¶ 0053) located on the first insulating layer (“Ins1”), and wherein the first insulating layer (“Ins1”) further covers a surface of the substrate 400 that is not covered by the active layer 412,
wherein the array substrate further comprises a second insulating layer (408) (¶ 0064, 0054; hereinafter “Ins2”) located on the gate 413 and the first insulating layer (“Ins1”), wherein the first insulating layer (“Ins1”) and the second insulating layer (“Ins2”) have a first opening therein (opening formed in the layers 408 and 402 into which the LED is situated; hereinafter “OPN1”), and wherein the light emitting device located within the first opening, and
wherein the light shielding portion (401, 406, 432) comprises a first portion 406 extending along a sidewall of the first opening and electrically connected to the first electrode 407, a second portion (top horizontal portion of 432) (hereinafter “P2”) extending on a side, away from the substrate, of the second insulating layer (e.g., bottom side of layer 408) adjacent to the first opening (“OPN1”) and connected to the first portion 406, and a third portion (vertical portion of 432 on the source/drain region of the TFT 412) (hereinafter “P3”) connecting the second portion (“P2”) to the active layer 412 via a first hole (hole formed for the drain electrode 432) in the first insulating layer (“Ins1”) and the second insulating layer (“Ins2”).

In re Claim 5, Takahashi discloses the array substrate according to claim 3 (fig. 3A), 
wherein the light emitting device comprises the first electrode 407, the light emitting layer 409, and a second electrode 410 which are sequentially disposed in a direction perpendicular to the surface of the substrate 400,
wherein the thin film transistor 412 comprises an active layer 412 located on the substrate 400, a first insulating layer (431, 402) (¶ 0054, 0064; hereinafter “Ins1”) located on the active layer 412, and a gate 413 (¶ 0053) located on the first insulating layer (“Ins1”), and wherein the first insulating layer (“Ins1”) further covers a surface of the substrate 400 that is not covered by the active layer 412,
wherein the first insulating layer (“Ins1”) has a second opening therein (opening formed in the layer 402 into which the LED is situated; hereinafter “OPN2”), and wherein the light emitting device located within the first opening, and
wherein the array substrate further comprises a third insulating layer 408 (¶ 0054) located on the gate and the first insulating layer, wherein the third insulating layer 408 has a third opening (hereinafter “OPN3”) exposing the light emitting device, and wherein an orthographic projection of the third opening (“OPN3”) on the substrate 400 is located within an orthographic projection of the second opening (“OPN2”) on the substrate 400 (OPN1 is wider than OPN3), and
wherein the light shielding portion comprises a fourth portion 401 (hereinafter “P4”) extending on a side, away from the substrate and adjacent to the second opening, of the first insulating layer and extending on an edge (e.g., bottom edge) of the first electrode 407, 
wherein the third insulating layer 408 covers the fourth portion (“P4”) , a fifth portion (right vertical portion of 432) (hereinafter “P5”) connected to the fourth portion via a second hole in the third insulating layer 408, a sixth portion (top horizontal portion of 432) (hereinafter “P6”) extending on a side, away from the substrate, of the third insulating layer adjacent to the third opening and connected to the fifth portion, and a seventh portion (vertical portion of 432 on the source/drain region of the TFT 412) (hereinafter “P7”) connecting the sixth portion to the active layer 412 via a third hole (hole formed for the drain electrode 432) in the first insulating layer (“Ins1”) and the third insulating layer 408.

In re Claim 6, Takahashi discloses the array substrate according to claim 5 (fig. 3A), 
wherein the fourth portion 401 (“P4”) of the light shielding portion is disposed in the same layer as the gate 413.

In re Claim 10, Takahashi discloses a display device comprising the array substrate according to claim 1 (¶ 0002).

In re Claim 16, Takahashi disclose a display device comprising the array substrate according to claim 2 (¶ 0002). 

In re Claim 17, Takahashi disclose a display device comprising the array substrate according to claim 3 (¶ 0002). 

In re Claim 18, Takahashi disclose a display device comprising the array substrate according to claim 4 (¶ 0002). 

In re Claim 19, Takahashi disclose a display device comprising the array substrate according to claim 5 (¶ 0002). 

In re Claim 20, Takahashi disclose a display device comprising the array substrate according to claim 6 (¶ 0002). 



Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Closest prior art of record Takahashi or the relevant art cited in the PTO-892, alone or in combination does not expressly disclose wherein the first electrode further extends below the first source/drain electrode layer and is in contact with the first source/drain electrode layer, wherein the light shielding portion comprises an eighth portion located on the first electrode and disposed in the same layer as the first source/drain electrode layer, and a ninth portion located on the eighth portion and disposed in the same layer as the second source/drain electrode layer in combination with other limitations of claims 1 and 7.

Dependent claim 7 is objected to based on its dependencies to claim 7.

Closest prior art of record Takahashi or the relevant art cited in the PTO-892, alone or in combination does not expressly disclose wherein the first electrode further extends below the first source/drain electrode layer and is in contact with the first source/drain electrode layer, wherein the fourth insulating layer has a fourth opening exposing the first electrode, and wherein the light emitting layer is located within the fourth opening, and wherein the light shielding portion comprises an eleventh portion disposed in the same layer as the gate, the eleventh portion having at least a portion extending along a sidewall of the fourth opening in combination with other limitations of claims 1 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893